DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9, the limitation indicating that the pre-launch chamber is configured to receive the at least one ball from the pre-launch chamber suggests that the pre-launch chamber receives a ball from itself.  The examiner suggests that the pre-launch chamber is configured to receive a ball from the carousel.  Further, in line 15, the feature, “ball dispensing channel, lacks a proper antecedent basis. Appropriate correction is required, as to each issue.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 2, the limitation indicating that rigid secondary panels each comprise a rigid frame and an inner panel face is not supported by the originally filed disclosure.  Although the specification indicates that primary panels may comprise a rigid frame and an inner face, the feature is only presented as a feature of primary panels.  Associating the feature with secondary panels represents new matter which cannot be added to the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent No. 4,834,060, in view of Gualersi et al., U.S. Patent No. 8,651,309, and Kovacs et al, U. S. Patent No. 5,125,653, and in further view of Miehlich, U.S. Patent No. 4,563,999, and Boni, U.S. Patent No. 3,665,910.  As to Claim 1, Greene teaches a ball launching system comprising a ball hopper (23) comprising a plurality of primary panels forming first sides of the ball hopper and a plurality of secondary panels forming second sides of the hopper, Col. 3, ln. 49-51 and see drawing below.  Greene teaches a carousel (28) disposed under the hopper and configured to receive one or more balls from the hopper, Col. 3, ln. 55-58 and see Figure 6.  Greene teaches a ball dispensing mechanism (33) configured to receive at least one ball of the one or more balls from the carousel, Col. 3, ln. 59-64 and see Figure 6, and a launching mechanism configured to receive the at least one ball from the ball dispensing mechanism and a plurality of motor-driven wheels (48), Col. 4, ln. 18-21, configured to propel the at least one ball from the ball launching system, Col., 4, ln. 21-27.  Greene teaches a dispensing mechanism (33) as noted above, which comprises a ball dispensing channel (noting dispensing mechanism configured as a chute) configured to receive the at least one ball and feed it to a plurality of motor driven wheels (48), Col. 4, ln. 31-36.  Greene does not specify that the panels may be rigid.  Gualersi teaches a hopper (container) comprising primary and secondary panels, which may be rigid, Claim and see Figure 8.  Greene is silent as to a pre-launch chamber disposed under the carousel.  Kovacs teaches a ball throwing machine having dispensing mechanism including a pre-launch chamber, which receives a ball from a hopper and a ball dispensing channel configured to receive a ball from the pre-launch chamber and feed it to a plurality of motor driven wheels, Col. 3, ln. 14-25 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a pre-launch chamber configured to receive a ball and deliver the ball to a dispensing channel, as taught by Kovacs, to provide Greene, as modified, with an area upstream of the dispensing channel to accommodate a mechanism for moving a ball into contact with the motor driven wheels, to yield the predictable result of facilitating control of the timing of ball launch.  Greene, as modified, is silent as to a dispense gate with a shared shaft also configured to actuate the carousel.  Miehlich teaches a ball launching system (10) ,Col. 4, ln. 9.  Miehlich teaches that a carousel (44) and a dispense gate (53) both coupled to a shared dispense shaft, the dispense shaft being configured to actuate the carousel when rotated, Col. 6, ln. 27-50,  and see Figure 7, noting that the dispense gate rotates with the carousel.  Miehlich teaches that the dispense gate may be coupled to the shared dispense shaft, as noted above, the shaft being configured to actuate the dispense gate when rotated, the dispense gate being configured to hold the at least one ball, until the dispense gate is actuated to feed the ball to a dispensing channel, Col, 6, ln. 51-55.  Miehlich teaches that a dispensing motor configured to rotate the shared dispense shaft and actuate the carousel and the dispense gate, Col. 5, ln. 61 – Col. 6, ln. 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a carousel and dispensing gate coupled to a shared dispense drive and motor configured to actuate the shaft, as taught by Miehlich, to provide Greene, as modified, with a dispense gate rotatable with the carousel to control descent of a ball from the carousel into a dispensing channel, operating on a shared shaft, to yield the predictable result of simplifying the design of the ball launching system.  Greene teaches an azimuth adjustment mechanism comprising at least one azimuth adjustment wheel (14) in contact with a housing (11) and mounted on a base (12), which is in contact with a ground surface where the ball launching system is resting, selectively actuated by an azimuth adjustment motor (18), changing the azimuth of the ball launching system when the motor is actuated, Col. 3, ln. 34-48 and Col. 5, ln. 42-46, noting that the oscillation may be bounded by a selected arc.  Greene, as modified, discloses the claimed invention except for configuring the wheel in contact with a rotatable housing instead of configuring the wheel in contact with a ground surface, resulting in a motorized wheel driven mechanism that changes the azimuth orientation of the launching mechanism without changing the orientation of the entire ball launching system, because the base remains stationary, as to the azimuth orientation.  Boni teaches a ball launching system (hockey practice device) comprising an azimuth adjustment mechanism (15), Col. 2, ln. 12-14 and 21-23, and Col. 3, ln. 24-26, noting that the entire machine may be moved on pivotally mounted wheels to adjust the azimuth (horizontal angle).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with an azimuth adjustment wheel in contact with the ground surface where the system is resting configured to be selectively moved to change the azimuth of the entire system, as taught by Boni, to provide Greene, as modified, with a known substitute mechanical arrangement for adjusting the azimuth of a launched ball.  Greene, as modified, discloses the claimed invention except for teaching manual movement of the azimuth adjustment wheel instead of motor driven adjustment.  It would have been obvious to one of ordinary skill in the art to provide a motor driven azimuth adjustment wheel, since it has been held that broadly providing mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 120 USPQ 192.   

    PNG
    media_image1.png
    440
    784
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    592
    698
    media_image2.png
    Greyscale

As to Claims 33 and 34, Greene, as modified, discloses the claimed invention, except for providing that a motor driven azimuth adjustment wheel may be configured to be directly driven by the motor or may be linked to the motor via a gear reduction mechanism.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the motor driven azimuth adjustment wheel to be directly driven by the motor or to be driven via a gear reduction mechanism, since it was known in the art that, in order to obtain a desired rotation speed of a wheel direct drive from a motor output or a gear reduction mechanism may be used to obtain a desired result.

 



Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni, as applied to claim 1 above, and further in view of Catchpole, Great Britain Patent Application No. GB 959,600.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene, as modified, does not disclose that secondary panels may comprise a rigid frame and an inner panel face material.  Catchpole teaches that a plurality of hingedly interconnected panels may comprise a rigid frame and in inner face material, page 1, ln. 69-71 and see Figure 2.  The examiner finds that the plurality of panels may be considered to comprise primary and secondary panels.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified with panels each comprising a rigid frame and an inner panel face material, as taught by Catchpole, to provide Greene, as modified, with a known substitute construct for forming a plurality of hinged primary and secondary panels.    

Claims 7-8, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni as applied to claim 1 above, and further in view of Qian et al., U.S. Patent Application No. 2017/0326428.  Greene, as modified, substantially shows the claimed limitations, as discussed above.   As to Claims 7, 8, 20, and 21, Qian teaches that the ball launching system may comprise a ball detection sensor disposed proximate to the pre-launch chamber (ball launch aisle) configured to detect whether a ball is present in the pre-launch chamber and to send a signal to the ball launch mechanism, paragraph 0017.  Control electronics  (control device) may be configured to actuate the dispensing motor (conveyor) in response to the signal, paragraph 0025, and that a control signal to launch a ball may be received from a mobile device in communication with the ball launching system, paragraph 0087.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a ball detection sensor issuing a ball present signal to actuate the dispensing motor and to have a control signal to launch a ball received from a mobile device, as taught by Qian, to provide Greene, as modified, with detection of a ball in the pre-launch chamber, signaling and remote control, to yield the predictable result of facilitating control of the launching system to energize when a ball is present and to provide for convenient operation.   As to Claim 16, Qian teaches that control electronics may be configured to adjust an operating parameter of the ball launching system (stopping motor) based, at least in part, on information received from a camera system (150) internal to the ball launching system or a separate camera system, paragraph 0130, noting visual recognition of human or animal in front of the ball launcher.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a human body sensor, as taught by Qian, to provide Greene, as modified with control electronics configured to adjust an operating parameter based on information received from a camera system, to yield the predictable result of adding a safety feature to the ball launching system.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of GualersiLim, Kovacs, Miehlich, Boni, and Qian, as applied to claims 1 and 7-8 above, and further in view of Salansky, U.S. Patent No. 5,107,820.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Qian teaches that the ball launching system delivers power to the motor driven launching wheels, when a sensor detects a ball in a launch aisle, paragraphs 0042 and 0043, suggesting that the system of Greene, as modified, has powered off during a period when the sensor does not detect a ball in the launch aisle, but Greene, as modified, is silent as to specifically shutting off the motor driven wheels after a predetermined time when no ball is detected.  Salansky teaches a ball throwing device including control electronics (sensor) configured to shut off a launcher if a ball detection sensor has not detected a ball present in a pre-launch chamber (ball failing to appear) for a predetermined time period, Col. 2, ln. 39-41.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with control electronics configured to shut off the launcher if a sensor has not detected a ball for a predetermined time, as taught by Salansky, to provide Greene, as modified, with control electronics configured to shut off the plurality of motor driven wheels if a sensor has not detected a ball in a pre-launch chamber for a predetermined time period, to yield the predictable result of conserving energy when the system is not active. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, Boni, and Qian as applied to claims 1 and 7-8 above, and further in view of Scott, U.S. Patent No. 4,116,192.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene, as modified, is silent as to a jam detection sensor.  Scott teaches a tennis ball handling system configured to transport retrieved balls to the hopper of a ball throwing machine, Col. 2, ln. 65-68.  A motor driven wheel moves the balls, Col. 3, ln. 18-25 and 47-51.  Scott teaches a jam detection sensor (electric current overload reversing characteristic) to detect the occurrence of a ball jam condition and further configured to reverse the rotational direction of a dispensing motor when the ball jam detection sensor detects the occurrence of a ball jam condition, Col. 4, ln. 36-40.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a ball jam detection sensor and dispensing motor reverse, as taught by Scott, to provide Greene, as modified, with a feature for detecting and clearing a ball jam condition, to yield the predictable result of facilitating uninterrupted service of the ball launching system.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni, as applied to claim 1 above, and further in view of Humphrey et al., U. S. Patent No. 5,641,080.  Greene, as modified, substantially shows the claimed limitations as discussed above.  Greene, as modified, is silent as to a multi piece carousel.  Humphrey teaches a multi-piece carousel selectively configurable between an operating configuration and a storage configuration, where a top piece is configured to nest within a bottom piece in a storage configuration, Col. 3, ln. 23-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a two piece carousel configured such that top and bottom pieces could be nested, as taught by Humphrey, to provide Greene, as modified, with a compact carousel, to yield the predictable result of facilitating packing and transporting the launching system.  
Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni, as applied to claim 1 above, and further in view of Sunseri et al., U. S Patent No. 5,749,797.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Further, Greene teaches an altitude adjustment mechanism configured to selectively adjust an angle of the ball launching system relative to a ground surface where the ball launching system is resting, Col. 4, ln. 28-38, noting motors and wheels on shelf, which is adjusted to alter vertical angle at which balls are projected.  Greene, as modified, does not teach that the altitude adjustment mechanism adjusts the angle of the base of the ball launching system.  Sunseri teaches an altitude adjustment of a ball launching system configured to adjust the angle of the base relative to the ground surface, Col. 3, ln. 52-59 and see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with an altitude adjustment mechanism configured to adjust the angle of the base relative to the ground surface, as taught by Sunseri, to provide Greene, as modified, with a known substitute altitude adjustment mechanism.  

  
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni, as applied to claim 1 above, and further in view of Qian and Rizzo, et al., U.S. Patent Application No. 2013/0104870.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 14, Greene teaches control electronics configured to actuate a first launching wheel motor configured to drive a first motor driven launching wheel and a second launching wheel motor configured to drive a second motor driven launching wheel, wherein the actuating comprises rotating at least one of the first and second launching wheel motors at a particular speed, noting a pair of motors (35) and wheels (48), Col. 4, ln. 1-6, 18-20, and Col. 1, ln. 46-52.  Greene, as modified, is silent as to a control signal received from a mobile device.  Qian teaches that a ball launching system may be controlled by signal from a mobile device, paragraphs 0119 and 0120.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with the system configured for control by signal from a mobile device, as taught by Qian, to provide Greene, as modified, with a known substitute configuration for controlling operation of the system.  Greene, as modified, does not provide for actively braking at least one launching motor.  Rizzo teaches a ball launching system, see Abstract.  Rizzo teaches that the operation of the launching system may be further controlled by incorporating active braking, paragraph 0038.  It would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate active braking, as taught by Rizzo, to provide Greene, as modified, with active braking, to yield the predictable result of maintaining a desired speed of launching wheels.   As to Claim 15, Greene teaches control electronics further configured to adjust a rotational speed of at least one of a first or second launching wheel motor based at least in part on feedback information provided by a closed-loop feedback system, Col. 1, ln. 44-61 and Col. 6, ln. 3-29.  
Claims 17, 18, 19 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni.  As to Claim 17, Greene teaches a ball launching system comprising a ball hopper (23) configured to store a plurality of balls, Col. 3, ln. 49-50.  Greene teaches primary and secondary panels forming first and second sides of the hopper, see drawing above.  Greene does not disclose at least three primary and at least three secondary panels.  Gualersi teaches a hopper (container) comprising at least three primary panels and at least three secondary panels having sides interconnected via hinges, wherein the panels may be rigid, Claim 1 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with rigid primary and secondary walls, as taught by Gualersi, to provide Greene, as modified, with walls which are not bendable to yield the predictable result of more securely retaining balls in the hopper.  Further, Greene, as modified by Kovacs, Miehlich, and Boni, together with the cited case law, is applied as in Claim 1, with the same obviousness rationales being found applicable.  


    PNG
    media_image3.png
    740
    722
    media_image3.png
    Greyscale


As to Claims 18 and 19, Greene, a modified by Gualersi, Miehlich, and Boni, together with the cited case law, are applied as in Claims 1 and 17, with the same obviousness rationales being found applicable.  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Gualersi, Kovacs, Miehlich, and Boni, as applied as in Claim 17, and in further view of Catchpole.  Greene, Gualersi, Kovacs, Miehlich, and Boni, are applied as in Claim 17 and Catchpole is applied as in Claims 2 and 3, with the same obviousness rationale being found applicable.  
Response to Arguments
Applicant’s arguments submitted 25 May 2022 have been considered but are moot in view of the new ground of rejection.
The examiner maintains the rejection of Claims 2 and 23, under 35 USC §112(a).  The limitation indicating that panels comprise a rigid frame and an inner panel face material denote a panel having two portions, which differs from a panel defined as being rigid.  The feature of a rigid frame and an inner panel face is disclosed in the originally filed application exclusively with regard to primary panels.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        6 June 2022